        Case 2:18-cv-05835-LMA-JVM Document 23 Filed 04/09/19 Page 1 of 1



                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF LOUISIANA

BINTA JARJU                                                        CIVIL ACTION

VERSUS                                                                 No. 18-5835

UNUM LIFE INSURANCE COMPANY                                            SECTION I
OF AMERICA

                                       ORDER

         Considering the joint motion1 to dismiss filed by plaintiff Binta Jarju and

defendant Unum Life Insurance Company of America,

         IT IS ORDERED that Binta Jarju’s claims against Unum Life Insurance

Company of America in the above-captioned matter are DISMISSED WITH

PREJUDICE.

         New Orleans, Louisiana, April 9, 2019.




                                         _______________________________________
                                                  LANCE M. AFRICK
                                          UNITED STATES DISTRICT JUDGE




1   R. Doc. No. 22.
